Citation Nr: 1620146	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for status post breast ductal carcinoma with scars.

2.  Entitlement to service connection for aphasia, to include as secondary to status post breast ductal carcinoma with scars.

3.  Entitlement to service connection for memory loss, to include as secondary to status post breast ductal carcinoma with scars.

4.  Entitlement to service connection for a left arm disability, to include as secondary to status post breast ductal carcinoma with scars.

5.  Entitlement to service connection for a back disability, to include as secondary to status post breast ductal carcinoma with scars.

6.  Entitlement to service connection for a neck disability, to include as secondary to status post breast ductal carcinoma with scars.

7.  Entitlement to an increased rating for service connected corneal scars right eye status post Lasik surgery with dry eye currently evaluated at 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty for training in the National Guard from June 1978 to September 1978, and in the military from January 1988 to September 1989, from April 2003 to June 2003, and from September 2003 to December 2003.
 
These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Status post breast ductal carcinoma with scars

The Veteran was not diagnosed with cancer in service.  The earliest diagnosis is approximately 17 months after separation from service.  The Veteran contends that his cancer began in service.

During a period of the Veteran's active service, a June 2003 record reflects that palpation of the breasts revealed no abnormalities.  The radiologic examination report reflects that there were "[s]ome areas of probably benign microcalcific densities noted in upper outer right breast and also in most of upper outer anterior to mid-left breast with spot compression and magnification.  Most of these calcifications appear to be dot-shaped or circular and probably remain benign, result of adenosis or fibrosis."

A December 10, 2003 radiologic examination report, during the Veteran's last period of active service, reflects that the mammogram was negative for malignancy.  It was noted that the Veteran's breasts are very nodular.  The Veteran separated from active service less than two weeks later on December 21, 2003.

A post active service May 2005 Providence St. Vincent Medical Center record reflects that the Veteran's May 2005 mammogram revealed dense breast tissue and areas of bilateral grouped microcalcifications and nodular densities, which may represent lymph nodes.  This was approximately17 months after separation from active service.

A May 2005 pathology report reflects a high-grade intraductal comedocarcinoma with secondary calcifications.  There was no evidence of invasive carcinoma.  The right breast had no atypia or malignancy.

A June 2005 record from Dr. John Smith II reflects that the Veteran's testosterone would not increase his risk for breast cancer and would be safe to use with the ductal carcinoma in situ diagnosis.  However, an operative report reflects that the Veteran "will be ongoing testosterone therapy.  With this exposure, family history of breast cancer and current ductal carcinoma in situ a right breast simple mastectomy has been recommended."

A February 2008 UCSD Medical Center record reflects that the Veteran had been "undergoing a transsexual change and had been on testosterone for 6 months when he was diagnosed with left breast ductal carcinoma in situ.  This then led to the diagnosis of a high-grade comedoductal carcinoma in situ with a close margin ER/PR positive and led to bilateral total mastectomies.

An October 2009 QTC examination/opinion report reflects that there was no evidence of breast cancer in service.  The Board finds that additional rationale may be useful to the Board in adjudicating the Veteran's claim.  The clinician should discuss if pertinent the type of the Veteran's cancer and whether it is as fast growing or slow growing cancer, the size of cancer upon diagnosis in 2005 as it may relate to its onset, and whether it was it as likely as not present in 2003.  In addition, the clinician should discuss, if pertinent, the Veteran's post service factors to include: increased age and testosterone use.

Left Arm Disability, to include as secondary to status post breast ductal carcinoma with scars

If the Veteran is granted service connection for status post breast ductal carcinoma with scars, the issue of entitlement to service connection for a left arm disability as secondary to such is for consideration.

A February 2008 UCSD Medical Center record reflects that after a mastectomy due to his cancer and due to his transition from female to male, the Veteran wanted pectoral implants.  The record reflects, in pertinent part, that the surgery was performed in August 2006.  Immediately after surgery he had some pain down his arm and has had some numbness in his fourth and fifth fingers. 

The Veteran testified at the Board hearing that when undergoing a mastectomy, his brachial nerve in his left arm was damaged, resulting in numbness and intermittent paralysis in his left hand.  He further testified that in an effort to improve the situation, he had had pectoral implants replaced and reconstruction redone in the hopes it might take pressure off the nerve.

The Veteran's pectoral surgery was performed by Dr. P. Weiss at the Montefiore Medical Center at Albert Einstein College of Medicine.  

It is unclear whether the Veteran had left arm complaints after his mastectomy or whether those complaints began after his elective pectoral implants as part of his gender change surgery.  

Because the Veteran contends that his pain began after his mastectomy, the Board will allow the Veteran an opportunity to present Montefiore records, which may contain information as to his left upper extremity. 

If, and only if, service connection for breast cancer is warranted, a clinical opinion should be obtained as to whether it is as likely as not that the Veteran has a left arm disability causally related to, or aggravated by, his lumpectomy and/or mastectomy surgeries.

Aphasia and memory loss, to include as secondary to status post breast ductal carcinoma with scars

The Veteran testified that when he filed his claim with VA he had damage to his memory and aphasia.  He contends that he noticed these symptoms after he had "all the surgeries."  He noted surgeries of lumpectomy, bilaterally, oophorectomy and hysterectomy.  He testified that he had eight hours of surgery under anesthesia.  The Veteran contends that his hysterectomy and oophorectomy were recommended because of the high incident of ovarian and uterine cancer which "is how [he] ended up taking hormones."  He contends that he has had reconstruction surgery to correct the damage and scarring from the mastectomy.

The evidence of record does show multiple surgeries after the mastectomy, including multiple pectoral implant surgeries and surgery related to gender change.  

The clinical records are not clear whether the Veteran underwent multiple surgeries after the mastectomy due to his cancer.  Given the Veteran's contentions, the Board will allow the Veteran an opportunity to present additional clinical records from his surgeries, which may contain information as to their reasons.  

If and only if service connection for breast cancer is warranted, a clinical examination/opinion as to whether it is as likely as not that the Veteran has aphasia and/or a disability manifested by memory loss due to his lumpectomy and mastectomy, to include anesthesia, is warranted.

Thereafter, if and only if, service connection for breast cancer is warranted and there are clinical records which support a finding that the Veteran had pectoral implants, an oophorectomy and/or hysterectomy, because of his mastectomy, lumpectomy, or breast cancer, obtain a clinical opinion as to whether it is as likely as not that the Veteran has aphasia and/or a disability manifested by memory loss due to his pectoral implants, an oophorectomy and/or hysterectomy, to include anesthesia.

Surgeries which were performed as part of the Veteran's elective gender reassignment should not be considered by a clinician in rendering an opinion.

Back Disability
Neck Disability

When the Veteran filed a claim for service connection in September 2008, he stated as follows:

I had an accident in 2001 in Southern Ohio going to reserve duty in Columbus, Ohio where I spun out on the ice and landed in a ditch.  I cannot recall the exact date but I renched [sic] my neck and back.  At the time I did not see a doctor and it did not seem serious back then.  It was not until 2006 that I realized I may have been injured because I began to have serious problems with my left hand that have persisted and pain in my back.  Apparently I have a pinched nerve in my spine that causes numbness and paralysis of my left hand. 

The Veteran testified that his back and neck disabilities are not due to his cancer but rather he is warranted service connection on a direct incurrence basis based on aggravation during service of preexisting disabilities; however, he has also indicated that they are due to his surgeries for breast cancer.

The Veteran testified that in 1996 in San Francisco, while not in service, he originally injured his neck and back in an automobile accident.  He conceded that military service did not injure his back but that "many years of running and exercise and lifting" may have aggravated it. 

The Veteran testified that he had originally been enlisted and had to do physical things, and that later as an officer, he would sometimes do physically demanding things, such as clean out a store room or reorganize an office, or carry things.  He also testified that running jolted his back and neck severely.

The only profile of record for the back or neck is a November 2003 permanent profile for cervical and lumbar strain.  The profile does not reflect that the Veteran injured his neck and/or back or aggravated such during a period of active service, or if it was related to an injury or disease incurred between periods of active service.  The Veteran was still able to walk, bicycle, and swim at his own pace.  He was able to march up to three miles and lift up to 30 pounds.  

From December 18, 2006 to January 31, 2007, the Veteran had a profile of no running or upper body workout due to cancer.

The Veteran also testified that he was driving to Reserve drill one morning, in approximately February 2001, after an ice storm and he lost control of his vehicle, getting into an accident (totaling his vehicle) and further aggravating his neck.  He further testified that he had had neck and back problems for years prior to that. (See Board hearing transcript, pages 20 - 22.) 

A July 2009 VA Form 119 (Report of Contact) reflects that the Veteran stated that his neck disability may be due to cancer treatment or to a car accident he had in February 2001.  The Veteran stated that he did not receive treatment at that time because it did not bother him then.  

If the Veteran had a preexisting disability of the back as he contends, service connection would be warranted if there was an increase in the disability during service.  However, the Veteran has stated that did not have symptoms at the time of his alleged 2001 accident and that he did not seek treatment.  

In accordance with 38 C.F.R. § 3.6(e), when a Veteran contends that he is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such active duty for training or inactive duty training, VA will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred.  In making such determinations, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant.

There is no evidence currently of record relating to an accident on his way to reserve duty in February 2001.  As the Veteran has asserted that he "totaled" his vehicle, there reasonably should be some evidence to support his contention such as an insurance claim or police report.  Thus, VA will provide the Veteran the opportunity to submit such evidence.  The Veteran should also submit military orders for the Reserve duty.

If there is competent credible evidence to support the Veteran's assertion as to an accident while on route to Reserve duty, the Veteran should be afforded an examination to determine the nature of his neck and back complaints.

In addition, if, and only if, service connection is warranted for his breast cancer, a clinical opinion should be obtained as to whether it is as likely as not that he has a neck and/or back disability causally related to, or aggravated by, such. 

Increased rating for corneal scars right eye status post Lasik surgery with dry eye currently evaluated at 10 percent

The Veteran's right eye disability is evaluated as 10 percent disabling under DC 6011-6080 effective from July 2009.

The Veteran underwent a QTC examination of his eye in October 2009.

The claims file includes a September 2014 record and a January 2015 record which reflect keratoconjunctivitis sicca.  (The January 2015 record reflects "retinal detachment with retinal defect of the left eye.  The Veteran is not in receipt of service connection for the left eye.)

An April 2015 record from Weill Cornell Eye Associates which notes that the Veteran has dry eye, an epi ingrowth in the right eye, and decreased vision.  It was noted to add "PP BLL" and may consider PP BUL.

An April 2015 record reflects that the Veteran "feels great with PP but it fell out" and that may consider PP BUL.

The Veteran testified at the March 2016 Board hearing that he has debilitating pain in the eye which causes tearing to the point where he cannot function. (See Board hearing transcript, pages 5 and 6.)  

Based on the foregoing, the Board finds that the Veteran should be scheduled for another VA examination to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide any records (for example, automobile insurance records, police records, and Reserve records/orders) pertaining to his contention of a February 2001 automobile accident while en route to Reserve duty.  (See 38 C.F.R. § 3.6(e).)

2.  Attempt to obtain all clinical records from a.) the Montefiore Medical Center at Albert Einstein College of Medicine; and b.) private clinical records from February 2001 to November 2003.

3.  After completion of the foregoing, the following development should be undertaken:  With regard to breast cancer, obtain a clinical opinion from an appropriate examiner as to whether it is as likely as not that the Veteran's breast cancer began during a period of active service.  

The clinician should consider the pertinent evidence of record to include: a.) the inservice June 2003 record which reflects that palpation of the breasts revealed no abnormalities, and the June 2003 radiologic findings; b.) the December 10, 2003 radiologic findings (when the Veteran was in service) which were negative for malignancy; and c.) the post active service May 2005 pathology findings of a high-grade intraductal comedocarcinoma with secondary calcifications in the left breast, with no evidence of invasive carcinoma, and with the right breast having no atypia or malignancy.

The clinician should discuss, if pertinent: a.) the type of the Veteran's cancer and whether it is a fast growing or slow growing cancer; b.) the size of cancer upon diagnosis in 2005 as it may relate to its onset, and c.) whether it was it as likely as not present in 2003.  In addition, the clinician should discuss, if pertinent, the Veteran's post service factors to include: d.) increased age and e.) testosterone use.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  With regard to the Veteran's left arm disability, if, and only if, clinical records reflect that the Veteran's breast cancer as likely as not began in service, and if clinical records reflect that the Veteran had left arm complaints after the mastectomy and prior to the pectoral implants, obtain a VA examination with opinion.  The clinician should consider, if pertinet, the following: a.) the February 2008 UCSD Medical Center which reflects that the because of the Veteran's gender change he decided to have bilateral pectoral implants in August 2006 which are causing some pain in the left side; b.) the February 2008 record which reflects tearing of the supraspinatus tendon; and c.) records, if any, from Montefiore Medical Center at Albert Einstein College of Medicine for pectoral implants.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  With regard to the Veteran's claimed aphasia and memory loss, if, and only if, clinical records reflect that the Veteran's breast cancer as likely as not began in service, obtain a clinical examination and opinion as to whether it is as likely as not that the Veteran has any such claimed disability casually related to his mastectomy, to include anesthesia.

The examiner should not consider surgeries other than a lumpectomy and/ or mastectomy unless the clinical evidence supports a finding that the subsequent surgeries were recommended due to cancer and not due to the Veteran's gender change. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  With regard to the Veteran's back and neck disabilities, obtain an examination/opinion as to whether it is as likely as not that the Veteran has a current back and/or neck disability causally related to, or aggravated by, service or a service-connected disability.  The clinician should consider a.)the Veteran's contentions as to physical requirements of service; b.) the Veteran's dates of active service and his MOS; c). the Veteran's activity level in service as limited by his profiles which limited physical activities due to complaints other than the neck/back (June 1978, September 1988, October 1988, November 1988,  a two week profile of no running, walking, bending, or aerobics due to right knee complaints; d.) the November 2003 profile for cervical and lumbar strain; e.) the Veteran's reports of medical history and/or medical examination (November 1979, May 1983, September 1987, March 1989); and f.) the  March 27, 1989 STR which reflects that the Veteran had been doing yard work the previous day and now had pain in the right hip and tender right lower lumbar spine paravertebral area.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  Schedule the Veteran for an examination to determine the current extent of his service-connected right eye disability.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, right eye disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

8.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


